
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 315
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2011
			Mr. Pitts (for
			 himself, Mr. McIntyre,
			 Mrs. Schmidt,
			 Mr. Wilson of South Carolina,
			 Mr. Berg, Mr. Pearce, Mr.
			 Stutzman, Mr. Huelskamp,
			 Mr. Fleischmann,
			 Mr. Lamborn,
			 Mr. Webster,
			 Mr. Bishop of Utah,
			 Mr. Fleming,
			 Mr. Bucshon,
			 Mr. Gingrey of Georgia,
			 Mr. Rooney,
			 Mr. Harris,
			 Mr. Southerland,
			 Mr. Johnson of Ohio,
			 Mr. Pence,
			 Mr. Scalise,
			 Mrs. Blackburn,
			 Mr. Flores,
			 Mr. Jordan,
			 Mr. Jones,
			 Mr. Holden,
			 Mr. Garrett,
			 Mr. Franks of Arizona,
			 Mr. Poe of Texas,
			 Ms. Richardson,
			 Mrs. Capito,
			 Mr. Neugebauer,
			 Mr. Fortenberry,
			 Mr. Gohmert,
			 Mr. Wolf, and
			 Mr. Calvert) submitted the following
			 resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Recognizing the immeasurable contributions
		  of fathers in the healthy development of children, supporting responsible
		  fatherhood, and encouraging greater involvement of fathers in the lives of
		  their children, especially on Father’s Day.
	
	
		Whereas fathers factor significantly in the lives of
			 children;
		Whereas fathers play an important role in teaching their
			 children life lessons and preparing them to succeed in school and in
			 life;
		Whereas children with involved fathers are more likely to
			 do well in school, have a better sense of well-being, and have fewer behavioral
			 problems;
		Whereas supportive fathers promote the positive physical,
			 social, emotional, moral, and mental development of children;
		Whereas promoting responsible fatherhood can help increase
			 the chances that children will grow up with two caring parents;
		Whereas, when fathers are actively involved in the
			 upbringing of children, the children demonstrate greater self-control and a
			 greater ability to take initiative;
		Whereas responsible fatherhood can help reduce child
			 poverty;
		Whereas responsible fatherhood strengthens families and
			 communities; and
		Whereas Father’s Day is the third Sunday in June: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)commends the millions of fathers who serve
			 as a wonderful, caring parent for their children;
			(2)calls on fathers
			 across the United States to use Father’s Day to reconnect and rededicate
			 themselves to their children’s lives, to spend Father’s Day with their
			 children, and to express their love and support for their children;
			(3)urges men to
			 understand the level of responsibility fathering a child requires, especially
			 in the encouragement of the mental, moral, social, academic, emotional,
			 physical, and spiritual development of children; and
			(4)encourages active
			 involvement of fathers in the rearing and development of their children,
			 including the devotion of time, energy, and resources.
			
